Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “at least some surfaces of the lobes in part define an axially forward region of axially extending chip flutes of the support body.”  The recitation of “the lobes” lacks antecedent basis rendering the claim indefinite.  Further, it is unclear which surfaces of “the lobes” defines the forward region of the chip flutes.
Claim 17 recites “a screw locatable within the bores of the arms and the insert to retain the insert at the support body.”  However, claim 12, on which claim 17 depends recites “an elongate attachment element locatable to force the arms radially inward against the insert to axially retain the insert at the support body.”  It is unclear if the screw and the attachment element are the same structural element.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Satran (US 6,196,769) and Stokey (US 2005/0135888) were found to be the closest prior art.  Satran discloses a cutting insert 3 for a rotary tool for cutting metal (See Figure 2) comprising: a forward facing region 32 and an axially rearward facing mount region 33; at least two corner regions 45,45’ extending in an axial direction between the forward facing region 32 and the mount region 33 (See Figures 7 and 9), the corner regions 45,45’ being defined by an intersection of a respective first and second contact surface 44,43 and configured for abutment with respective contact surfaces 12,13 of a support body 4 (See Figure 5); and a bore 38,39 extending radially through the insert 3 between the corner regions 45,45’ such that respective open ends of the bore are positioned at the intersections of the first and second contact surfaces 44,43 at the corner regions, the bore 38,39 being configured to receive an attachment element 7,8 to axially secure the insert 3 at the support body 4 wherein at least a surface area portion of the first and second contact surfaces 44,43 is positioned in an axial direction between the axial positions of the open ends of the bore 38,39 and the axially forward facing region 32 (See Figure 10).  Satran does not disclose a drill having a forward facing cutting region.  Satran further does not disclose an intersection .
Stokey discloses a cutting insert 35” for a rotary drill tool for cutting metal comprising: an axially forward facing cutting region 64 and an axially rearward facing mount region 84”; at least two corner regions (Note: the corner formed by surfaces 125 and 92”) extending in an axial direction between the cutting region 64 and the mount region 84”, the comer regions being defined by an intersection of a respective first 125 and second 92” contact surface aligned transverse or generally perpendicular to one another (See Figure 5c) and configured for abutment with respective contact surfaces 136 of a support body (See Figure 6c); and a bore 108 extending radially through the insert (See Figure 4c), the bore 4c being configured to receive an attachment element 38 to axially secure the insert 35” at the support body 12’ wherein at least a surface area portion of the first and second contact surfaces 125,92” is positioned in an axial direction between the axial positions of the open ends of the bore 108 and the axially forward facing cutting region (See Figure 5b).
Stokey does not disclose wherein the bore extends radially through the insert between the corner regions such that respective open ends of the bore are positioned at the intersections of the first and second contact surfaces at the corner regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722